Exhibit 99.l Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Hebei Zhongding Real Estate Development Corporation Limited and Xingtai Zhongding Jiye Real Estate Development Company Limited We have audited the accompanying combined balance sheets of Hebei Zhongding Real Estate Development Corporation Limited and Xingtai Zhongding Jiye Real Estate Development Company Limited (together as “the Company”) as of December 31, 2009 and 2008, and the related combined statements of income and comprehensive income, changes in shareholders’ equity and cash flows for the years then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Bernstein & Pinchuk LLP New York, New York November 10, 2010, except for the reorganization described in Note 1 and Note 17(c) of the combined financial statements, for which the date is December 22, 2010. HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED BALANCE SHEETS December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Construction costs in excess of billings - Contracts receivable - Prepayments Other receivables Receivable from an equity owner - Properties held for sale - Properties and land lots under development Property and equipment, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable Other taxes payable Customer deposits Due toa related party - Deferred tax liabilities Long-term loans Total liabilities Shareholders’ Equity Hebei Zhongding – Common shares, RMB1 ($0.1207) par value: Authorized, issued and outstanding as of December 31, 2009 and 2008– 45,000,000 shares Xingtai Zhongding – Paid-in capital Additional paid-in capital - Statutory reserve - Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to the combined financial statements. F-1 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Years ended December 31, Revenue from real estate sales, net of sales-related business tax, urban construction tax and education surcharge of $1,254,331 and $529,957 in 2009 and 2008, respectively $ $ Cost of real estate sales Gross margin Selling expenses General and administrative expenses Income from operations Other income (expense) Government grant - Interest expense ) (308,514 ) Total other income (expense) (308,514 ) Income before income taxes Income taxes Land Appreciation Tax Income tax- Current - Income tax- Deferred (benefit) expense ) Total income taxes Net income $ $ Other comprehensiveincome Foreign currency translation adjustment Comprehensiveincome $ $ See notes to the combined financial statements. F-2 HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CORPORATION LIMITED AND XINGTAI ZHONGDING JIYE REAL ESTATE DEVELOPMENT COMPANY LIMITED COMBINED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Hebei Zhongding – Common shares– number of shares Hebei Zhongding – Common shares, $0.1207 at par– amount Xingtai Zhongding – Paid-in capital Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total shareholders’ equity Balance at January 1, 2008 $ $
